Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5, the limitation “by means of which the first valve can be automatically shut off when the temperature of the liquid in the outlet region and/or receptacle collecting the liquid exceeds a specified temperature” is not supported by the specification to show that Applicant had possession of such feature.  As claimed in the preamble, the first valve is part of the mixing valve (10, 100).  In contrast, as described with respect to FIGS 6 and 7, the shut off valve (12, 133, 135) is that which is closed during high temperatures, not the first valve of the mixing valve.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 5, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  By analogy, see MPEP § 2173.05(d).  
Alternatively regarding claims 1 and 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a fitting”, and the claim also recites “particularly … a thermostatic mixing valve or thermostatic mixing valve battery” which is the narrower statement of the range/limitation, and claim  recites the broad recitation “a liquid valve assembly”, and the claim also recites “particularly a thermostatic mixing valve or battery” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 2, 4 and 13, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, there is insufficient antecedent basis for “the rotary knob”.
Regarding claim 8, in the phrase “and coaxially surrounding it and connected to the valve housing or forming a section therefrom”, it is unclear what element performs the “surrounding” and to what element “it” refers.
In claim 8, there is insufficient antecedent basis for “the first ring” and “the second ring”.
In claim 10, there is insufficient antecedent basis for “the inner side”.
In claim 11, there is insufficient antecedent basis for “the protrusion”.
In claim 12, there is insufficient antecedent basis for “the inner surfaces”.
Claim 13 introduces a control unit.  It cannot be determined if this is the same control unit introduced in claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 as understood is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Harlow (GB 2 458 638 A, copy provided by Applicant), which discloses:
1. A method for controlling the discharge of a liquid from a fitting, particularly for the discharge of water from a thermostatic mixing valve or thermostatic mixing battery, comprising a control knob which interacts with a valve stem of a first valve, wherein the control knob has a first stop element or such originates therefrom, which interacts with a second or a third stop element or a stop device, which are immovably assigned to the first valve, as a function of the position of the control knob, wherein the liquid discharged from the fitting
- has a temperature Tl until the interaction of the first stop element with the second stop element or stop device,
- has a temperature T2, where T2 > Tl, after the second stop element or stop device is overcome and until the first stop element is interacting with the third stop element or device, and
- has a temperature T3, where T3 > T2, after the third stop element or stop device is overcome,
characterized in that (this transitional phrase marks the end of the preamble, which preamble is given limited patentable weight as it is not necessary to understand the body, and which preamble nevertheless contains no positively-recited method steps)
the liquid discharge is then shut off by means of a shut-off valve (see Harlow at 32), as a second valve, which is actuated via a codable electric control unit (27) when the liquid discharged by the first valve has the temperature T3 (Harlow’s upper sensed temperature limit), and in that the shut-off valve is only re-opened at temperature T3 when a specified code is entered into the control unit (this limitation is given limited patentable weight as it is a conditional limitation which is not certain to occur, and alternatively does not amount to a positively-recited method step).
Claims 2 and 3 are given limited patentable weight because they merely further define the non-limiting preamble, and therefore do not amount to a positive recitation of the claim.
4.  The method according to claim 1 characterized in that
the temperature of the liquid flowing out of the fitting, for example in a line connecting the fitting to a liquid outlet, such as a tub outlet or showerhead, and/or in a liquid-collecting device collecting the liquid, such as the shower or tub, at least one temperature sensor (16) is arranged which is connected to a control unit, by means of which the shut-off valve is controlled (alternatively, this limitation is given limited patentable weight because it merely further defines a non-limiting preamble, and alternatively as it contains no positively-recited method step). 
5. A liquid valve assembly, particularly a thermostatic mixing valve or battery, comprising a control knob interacting with a valve stem originating from a valve housing (102) of a first valve, with an adjustable first stop element, which interacts with second and third stop element or stop device immovably assigned to the valve housing, in different rotary positions of the rotary knob, characterized in that (this transitional phrase marks the end of the preamble, which preamble is given limited patentable weight as it is not necessary to understand the body)
an electrically actuatable shut-off valve (32) is assigned to the valve assembly (FIG 4), which is connected to a control unit (27), by means of which the first valve can be automatically shut off when the temperature of the liquid in the outlet region and/or in a receptacle collecting the liquid exceeds a specified temperature (e.g., Abstract, as understood), and in that the shut-off valve remains closed when there is no entering of a specified code into the control unit, provided a temperature T, where T is greater than or equal to T3, continues to prevail in the liquid (this is a conditional limitation which is not certain to occur).
Claims 6-12 are given limited patentable weight because they merely further define the non-limiting preamble, and therefore do not amount to a positive recitation of the claim.
13. The assembly according to claim 5, characterized in that
the liquid valve assembly is connected to a liquid discharge device (11, 12), such as a showerhead or tub outlet, via a line (25, 9a, 9b), and in that at least one temperature sensor (16) is arranged upstream of the liquid discharge device and/or in a liquid-collecting device, such as a shower or bathtub (FIG 4 in view of FIG 1), said temperature sensor being connected to a control unit (27) for controlling the shut-off valve (via 36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 as understood is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Harlow in view of Roberts (US 3,115,896).
Regarding claim 1, should it be determined that the limitations of the preamble are limiting, then consider that Harlow generically discloses a mixing valve 6, but not the claimed limitations of the mixing valve.  However Roberts teaches that it was known in the art at the time of filing to use a mixing valve which comprises a control knob (the distal end of 48) which interacts with a valve stem (the rest of 48, and 62) of a first valve, wherein the control knob has a first stop element (64, 68) or such originates therefrom, which interacts with a second or a third stop element or a stop device (recesses 70), which are immovably assigned to the first valve, as a function of the position of the control knob, wherein the liquid discharged from the fitting
- has a temperature Tl until the interaction of the first stop element with the second stop element or stop device,
- has a temperature T2, where T2 > Tl, after the second stop element or stop device is overcome and until the first stop element is interacting with the third stop element or device, and
- has a temperature T3, where T3 > T2, after the third stop element or stop device is overcome (col. 2 lines 54-61; recesses 70 correspond to the different temperature settings shown in FIG 1).

To provide a mixing valve having easily-identifiable temperature settings and which is easily serviceable (e.g., Roberts col. 1 lines 15-25), it would have been obvious to embody Harlow’s generically-disclosed mixing valve using a mixing valve according to the construction that is taught by Roberts, and which is claimed.

Accordingly, Roberts also renders obvious the following limitations:
2. The method according to claim 1, characterized in that
the first stop element interacts with an insurmountable fourth stop element or stop device after the third stop element or stop device is overcome and upon a further actuation, such as turning, of the control knob (see the end-wall of the space in which member 64 operates, particularly as shown in FIG 1).
3. The method according to claim 1, characterized in that
the first stop element (64) is adjusted radially for overcoming the second stop element or stop device (Roberts discloses a rotary mixing valve) and/or the first stop element is adjusted both radially and axially by means of the control knob for overcoming the third stop element or stop device.
Regarding claim 4, Harlow discloses the method according to claim 1 characterized in that
the temperature of the liquid flowing out of the fitting, for example in a line connecting the fitting to a liquid outlet, such as a tub outlet or showerhead, and/or in a liquid-collecting device collecting the liquid, such as the shower or tub, at least one temperature sensor (16) is arranged which is connected to a control unit, by means of which the shut-off valve is controlled (alternatively, this limitation is given limited patentable weight because it contains no positively-recited method step). 

Regarding claim 5, should it be determined that the limitations of the preamble are limiting, then consider that Harlow generically discloses a mixing valve 6, but not the claimed limitations of the mixing valve.  However Roberts teaches that it was known in the art at the time of filing to use a mixing valve which comprises
a control knob (the distal end of 48) interacting with a valve stem (the rest of 48, and 62) originating from a valve housing (16) of a first valve, with an adjustable first stop element (64, 68), which interacts with second and third stop element or stop device immovably assigned to the valve housing (recesses 70), in different rotary positions of the rotary knob.
To provide a mixing valve having easily-identifiable temperature settings and which is easily serviceable (e.g., Roberts col. 1 lines 15-25), it would have been obvious to embody Harlow’s generically-disclosed mixing valve using a mixing valve according to the construction that is taught by Roberts, and which is claimed.

Accordingly, Roberts also renders obvious the following limitations:
6. The assembly according to claim 5, characterized in that
the valve assembly has a fourth stop element or stop device (see the end-wall of the space in which member 64 operates, particularly as shown in FIG 1) immovably assigned to the valve housing and insurmountable by the first stop element (64, 68).
7. The assembly according to claim 5, characterized in that
the first stop element (alternatively read as 68 alone) is formed to be radially adjustable via a spring-preloaded actuating element (64) originating from the control knob (alternatively read to include part 62, with the stem being read as the part of 32 below 62) for overcoming the second and third stop element or stop device.
8. The assembly according to claim 5, characterized in that
at least the second and the third stop element or stop device (recesses 70) originate from a base structure (of 16) penetrated by the valve stem (see FIG 2) and coaxially surrounding it and connected to the valve housing or forming a section therefrom (as understood), which base structure has an upper side (40) with a ring geometry, wherein the second stop element or stop device (70) is a first end surface of a first annular or hollow cylinder casing section (the space inside of 16, in which 32 fits) originating from the upper side and extending coaxially as relates to the valve stem (see FIG 2), and/or the third stop element or stop device (70) is formed by an intermediate space extending coaxially as relates to the second ring or hollow cylinder casing section (as understood), which extends between a second end surface of the first ring (as understood) or hollow cylinder casing section and a first end surface of a second annular or hollow cylinder casing section extending coaxially as relates to the valve stem.
9. The assembly according to claim 8, characterized in that
the second annular or hollow cylinder casing section has a section angled in the direction of the stem, as the fourth stop element, in its end region which is remote as relates to its first end surface (this limitation is given limited patentable weight because it merely further defines a second, alternative limitation of claim 8, i.e., see the “and/or” language of claim 8, where the prior art is mapped to the first alternative limitation of claim 8).
10. The assembly according to claim 9, characterized in that
a radially extending protrusion originates from the inner side of the second annular or hollow cylinder casing section and extending in the region of its first end surface, the height of said protrusion extending in the axial direction of the base structure preferably being less than the height of the second hollow cylinder casing section (this limitation is given limited patentable weight because it merely further defines a second, alternative limitation of claim 8, i.e., see the “and/or” language of claim 8, where the prior art is mapped to the first alternative limitation of claim 8).
11. The assembly according to claim 10, characterized in that
the first stop element (64, 68) is adjusted radially in the direction of the stem (it’s a rotary mixing valve) and axially in order to overcome the protrusion (as understood, the high points between recesses 70).
12. The assembly according to claim 8, characterized in that the inner surfaces of the annular or hollow cylinder casing sections extending on the stem side are a guide surface for the first stop element during the rotary adjustment of the control knob (this limitation is given limited patentable weight because it merely further defines a second, alternative limitation of claim 8, i.e., see the “and/or” language of claim 8, where the prior art is mapped to the first alternative limitation of claim 8).
Regarding claim 13, Harlow further discloses the assembly according to claim 5, characterized in that
the liquid valve assembly is connected to a liquid discharge device (11, 12), such as a showerhead or tub outlet, via a line (25, 9a, 9b), and in that at least one temperature sensor (16) is arranged upstream of the liquid discharge device and/or in a liquid-collecting device, such as a shower or bathtub (FIG 4 in view of FIG 1), said temperature sensor being connected to a control unit (27) for controlling the shut-off valve (via 36).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 9,772,048 and US 6,648,234 disclose similar thermostatic mixing valves with friction-detent features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/           Primary Examiner, Art Unit 3753                                                                                                                                                                                             
11/8/22